Citation Nr: 1214308	
Decision Date: 04/19/12    Archive Date: 04/27/12

DOCKET NO.  08-21 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel



INTRODUCTION

The Veteran served on active duty from July 1974 to September 1975.

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

This case was previously before the Board in January 2010, wherein the Veteran's petition to reopen a previously denied claim of entitlement to service connection for a low back disability was reopened and remanded for additional due process considerations and development.  The case was returned to the Board for appellate consideration.  The Board finds that there has been substantial compliance with the directives of the remand, such that an additional remand to comply with such directives is not required.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

There is no competent medical evidence of record relating the Veteran's low back disability to his service.


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Assist and Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

In this case, the agency of original jurisdiction (AOJ) issued a notice letter, dated in May 2006, to the Veteran.  This letter explained the evidence necessary to substantiate the Veteran's claims of entitlement to service connection, and the legal criteria for entitlement to such benefits.  The letter also informed him of his and VA's respective duties for obtaining evidence.  The letter specifically informed the Veteran as to what evidence would be necessary to substantiate the element or elements that were required to establish service connection that were found insufficient in the previous denial.  In addition, the letter from VA explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman.  The unfavorable AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), and records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

In this case, the claims file contains the Veteran's service treatment records and reports of VA and private post-service treatment, as well as the Veteran's own statements in support of his claims.  The record shows that the Veteran has been examined by VA in connection with his claims, and that an independent medical opinion was also obtained.  The Board finds that the examination report and independent medical opinion are adequate for the purpose of deciding the issues on appeal because they are based on a thorough examination, a description of the Veteran's pertinent medical history, a complete review of the claims folder and appropriate diagnostic tests.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims. Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  

Legal Criteria

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may be shown by affirmative evidence showing inception or aggravation during service or through statutory presumptions.  Id.  When a disease is first diagnosed after service, service connection can still be granted for that condition if the evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be established for a current disability on the basis of a presumption under the law that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1112, 1113 and 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Service connection for arthritis may be established based on a legal "presumption" by showing that either manifested itself to a degree of 10 percent or more within one year from the date of separation from service. 38 C.F.R. §§ 3.307, 3.309(a).  Here, no legal presumption is applicable because the earliest evidence of the Veteran's arthritis is decades after service. 

In the absence of a presumption, in order to prevail on the issue of service connection the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Congenital or developmental defects, refractive error of the eye, personality disorders and mental deficiency as such are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c).

Analysis

The Veteran contends he is entitled to service connection for his currently diagnosed low back disability.  Specifically, he contends he injured his low back when, during service, he slipped and fell on ice, and that his current back problems are related to that slip-and-fall.

The Veteran's service treatment records confirm the occurrence of a slip-and-fall injury during service.  In January 1975, the Veteran sought medical treatment after he slipped and fell on ice.  The examiner who treated the Veteran diagnosed a right lumbar contusion.  The Veteran specifically inquired about whether a disc may have been damaged or slipped out of place, and the examiner, responding to this inquiry, explained that such an injury was very unlikely and instructed the Veteran to return to the clinic if there was no improvement in his symptoms.

The separation examination, conducted in August 1975, shows that the Veteran reported experiencing continued low back pain.  The Veteran was instructed to follow-up with a civilian doctor.  Physical examination showed that the Veteran's spine had full strength and range of motion.

After service, the Veteran was afforded a VA examination in December 1975, a few months after separation from the military.  At that time, the actual VA spine examination revealed normal findings in all respects, and an X-ray taken at that time also indicated normal findings except for scoliosis curvature of the dorsal spine.  

Thereafter, no other medical records are in the claims folder until 1991, nearly two decades after service.  At that time, private treatment records dated May 1991 showed that the Veteran received treatment for low back pain following an automobile accident wherein he was a passenger on a bus that was rear-ended by another vehicle.  The May 1991 X-ray report showed an essentially normal lumbar spine, except for congenital spina bifida in the lower sacrum.

The medical records again show a considerable gap in time until June 2004 where the Veteran again sought medical treatment for low back pain.  At that time, the Veteran underwent a CT scan indicating mild degenerative disc disease and spondylosis of the lumbar spine.  In March 2006, a VA examiner diagnosed the Veteran with lumbar radiculopathy secondary to disk herniation.  In June 2006, a VA examiner also diagnosed the Veteran with disc prolapse, and the Veteran underwent surgery in June 2006 to relieve his chronic back pain, status post disc prolapse.

The Veteran was afforded a VA examination in July 2010 where the examiner diagnosed the Veteran with degenerative joint disease of the lumbosacral spine.  With regard to etiology, the VA examiner found inadequate documentation to relate the Veteran's current diagnosis with his military service.  In light of the lack of documentation, the examiner found it "less likely as not" that the Veteran's current back disability is causally related to the Veteran's period of active service, paying particular attention to the January 1975 slip-and-fall injury.  Rather, the examiner found that a significant portion of the Veteran's diability was due to peripheral neuropathy due to diabetes mellitus.

In October 2011, the Board requested a medical expert opinion from an orthopedic spine surgeon.  The November 2011 VA specialist report indicates that he reviewed the Veteran's claims file, and concluded that there was no connection between the Veteran's current low back complaints and the falling injury in January 1975.  The VA specialist noted that the Veteran's January 1975 x-rays were essentially normal, without evidence of radiculopathy or other neurological symptoms and a normal physical examination, and that his December 1975 VA examination was likewise normal.  The VA specialist further noted that the Veteran's records show that the Veteran, over time, developed degenerative arthritis of the lumbar spine as he aged; he noted that the only additional injury was the Veteran's 1991 bus accident, wherein the Veteran's x-rays were again normal.  The VA examiner acknowledged the significant change in the Veteran's lumbar spine in 2004, wherein he developed L5-S1 herniated disc, requiring a laminectomy.  The VA specialist further concluded that the Veterans low back conditions are "in no way" related to the January 1975 accident while the Veteran was on active duty.  

The Board finds the July 2010 and November 2011 medical opinions persuasive.  They are both based on a thorough review of the records and the Veteran's own lay statements regarding his symptoms through time.  Also compelling, no medical professional has ever related the Veteran's current low back diagnoses to the Veteran's military service, to include the January 1974 accident.

The Board has considered the Veteran's reported history of continued back pain since service.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also Visser v. Packer Engineering Assoc., Inc., 924 F.2d 655, 659-60 (7th Cir.1991) (lay assertion cannot be "flights of fancy, speculations, hunches, intuitions, or rumors about matters remote from [the witness's] experience;" witness not competent to describe motive because testimony too much like psychoanalysis, for which witness not qualified).

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to...." Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

In this case, while the Veteran reported a history of continued low back pain since service, he was not actually treated for low back complaints after the 1975 injury until 1991, following a post-service bus accident.  See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997)(requiring medical evidence of chronicity and continuity of symptomatology); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).  

Moreover, at the time of the 1991 accident, the Veteran did not relate his in-service treatment, or otherwise make a reference to continuity of symptomatology at that time, or relate it to his in-service treatment.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  

The Board acknowledges the Veteran's in-service history of an-service injury, and reported complaints of pain at discharge, but points out that the Veteran's examinations were normal other than an acute lumbar contusion.  See 38 C.F.R. § 3.303(a) (service connection requires that the facts "affirmatively [show] inception or aggravation . . . .").  

Also significant, the July 2010 VA examiner and the November 2011 VA specialist noted the Veteran's description of continuous low back pain since the 1975 injury and considered the Veteran's lay statements in rendering their medical opinion.  In both cases, the examiners found the Veteran's current low back disorders have nothing to do with the 1975 injury or any other incident of the Veteran's active duty.

While the Veteran is competent to report his continuous symptoms throughout time, the Board finds the medical evidence in this case more persuasive.  No medical professional has ever linked the Veteran's reported continuous symptoms to an incident of his military service.  Indeed, there is evidence to the contrary.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A Veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the Veteran's service and the disability . . .").   The Board reiterates that VA specialist found that the Veteran's current degenerative arthritis and degenerative disc disease were due to a normal part of the Veteran's aging process and were unrelated to the Veteran's January 1975 in-service fall.  

In summary, while the Veteran's contentions have been considered carefully, these contentions are less persuasive and outweighed by the medical evidence of record showing that the Veteran's low back disability cannot be attributed to active service.  See Madden v. Gober, 125 F.3d 1477, 1481 (1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole).  

As there is a preponderance of evidence against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a low back disability is denied.



____________________________________________
SHEREEN M. MARCUS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


